Lumpkin, Justice.
1. In order to authorize the claimant to demand the right to open and conclude, she should have admitted facts amounting to aprima facie case for the plaintiff m fi.fa. This she did not offer to do. She could not ad*246mit that defendant in fi. fa. was in possession of the property, because, in fact, she herself was in possession of a portion of it; and, therefore, even had she attempted to make this admission, simply to obtain the right to open and conclude, the court should not have allowed it for this purpose. See Royce & Co. et al. v. Gazan, 76 Ga. 79. In view of the facts stated, we can see no error in the court’s refusal to allow the demand made by the claimant.
2. The remaining points made by the motion for a new trial are disposed of in the second head-note.

Judgment affirmed.